DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a first electrode to which voltage is to be applied, which extends in a first direction, which faces the plurality of first nozzles in a second direction, and which is positioned apart from the plurality of first nozzles in the second direction, 
a holding groove which accommodates the first electrode, which is configured to hold the fixing solution sprayed from the plurality of first nozzles, and which has a discharge port through which the fixing solution held in the holding groove is discharged, and 
a container connected to the discharge port and configured to contain the fixing solution discharged from the discharge port, 
wherein the holding groove has a bottom surface which is positioned on an opposite side of the plurality of first nozzles with respect to the first electrode in the second direction, and which is positioned apart from the first electrode in the second direction so that the fixing solution held in the holding groove passes between the first electrode and the bottom surface to flow toward the discharge port,” [emphasis added]. Claims 2-13 are considered allowable by virtue of their dependence on claim 1.
Kakigahara et al. US 2018/0217543, Banik, II et al. US 2019/0055665 and Nakamura et al. US 2008/0069612 teach the prior with nozzles for spraying fixing solution. However the prior art fails to teach or suggest the claimed configuration between the electrode and the holding grove. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852